DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said panels" in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder, SR. et al. (US2007/0289230) in view of diGirolamo et al. (US Patent No. 6,892,504).
For claim 1, Schroeder, SR. et al. discloses a shear wall panel (fig. 2) comprising a top track (9) and an opposed lower track (40) joined by opposed chord studs (32, 34) forming opposite sides of said 
Schroeder, SR. et al. does not disclose that the braces have adjustable length.
diGirolamo et al. discloses a shear wall panel (fig. 1) having diagonal adjustable length braces (fig. 1, 22, col. 4 lines 2-6, the lengths of the braces can be adjusted with threaded connector 24).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the braces of Schroeder, SR. et al. have adjustable length as made obvious by diGirolamo et al. to increase the adjustability of the components of the shear wall panel and increase the ease of installation of the panel. 
For claim 2, the combination discloses the obviousness of welding the elements of the shear panel together (Schroeder, SR. et al. [0036]) and it would be obvious to one having ordinary skill in the art to weld the L shaped structural bracket to the respective track and respective chord since welding is well known in the art to get predictable and expected results.

Claims 3, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder, SR. et al. (US2007/0289230) in view of diGirolamo et al. (US Patent No. 6,892,504) as set forth in the rejection of claims 1-2, and further in view of Proffitt, Jr. (US Patent No. 8,769,887).
For claim 3, the combination does not disclose that the anchor port is an elongate slot port with a length thereof extending in a length of the horizontal flange.

It would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the anchor port of the combination an elongate slot as made obvious by Proffitt, Jr. to increase the adjustability and ease of assembly of the shear panel. 
For claim 6, the combination does not disclose that the vertical flange of each L-shaped bracket has a back panel secured to said horizontal flange at an end thereof and two opposed side gussets connected to said back panel and forming a U-shape with said back panel with said side gussets connected to opposed sides of said horizontal flange at said end thereof.
Proffitt, Jr. discloses a shear panel (fig. 10) having an L shaped structural bracket (fig. 1, 10), wherein the vertical flange of each L-shaped bracket has a back panel (12) secured to a horizontal flange (14) at an end thereof and two opposed side gussets (16) connected to said back panel and forming a U-shape with said back panel with said side gussets connected to opposed sides of said horizontal flange at said end thereof.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the L shaped structural bracket of the combination so that the vertical flange of each L-shaped bracket has a back panel secured to a horizontal flange at an end thereof and two opposed side gussets connected to said back panel and forming a U-shape with said back panel with said side gussets connected to opposed sides of said horizontal flange at said end thereof as made obvious by Proffitt, Jr. to strengthen the L shaped structural bracket and increase its load bearing capabilities.
For claim 7, the combination discloses the obviousness of forming the brackets from cold formed steel (Schroeder, SR. et al. [0039]) and it would be obvious to one having ordinary skill in the art to form the back panel and the side gussets from a single sheet of steel to reduce the number of moving parts and increase the strength of the bracket.
For claim 8, the combination discloses that the horizontal flange is made of steel (Schroeder, SR. et al. [0039]) and it would be obvious to one having ordinary skill to use a hot rolled structural steel plate to increase the durability of the bracket.   

For claim 10, the combination discloses that the side gussets are wider at the horizontal flange and taper upwardly to be of a narrower width at the junction with the back panel (Proffitt, Jr. fig. 1, 10, 16).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder, SR. et al. (US2007/0289230) in view of diGirolamo et al. (US Patent No. 6,892,504) as set forth in the rejection of claims 1-2, and further in view of Proffitt, Jr. (US Patent No. 8,769,887) and Hanson (US2005/0005561).
For claim 4, the combination discloses a brace flange (Schroeder, SR. et al. fig. 3, 20) having a securing port (hole through 7 passes) passing through the brace flange, but does not disclose that the brace flange is orientated to be perpendicular to said horizontal flange and perpendicular to said vertical flange; and wherein each brace flange has a brace securing port passing through said brace flange and an end of one of said braces is secured to said brace flange using said brace securing port.
Hanson discloses a structural shear panel (fig. 1, 30) having a brace flange (fig. 2, 84) that is oriented perpendicular to a horizontal (72) and vertical (74) flange, wherein the brace flange has a brace securing port (102) passing through the brace flange and an end of a diagonal brace (58) is secured to the brace flange using the brace securing port. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the brace flange of the combination and orient the brace flange perpendicular to said horizontal flange and perpendicular to said vertical flange; and wherein each brace flange has a brace securing port passing through said brace flange and an end of one of said braces is secured to said brace flange using said brace securing port as made obvious by Hanson to increase the angle adjustability of the diagonal brace and make the diagonal brace pivotable.
For claim 5, the combination discloses that the diagonal brace will include pivoting pin connections to the respective brace flanges (Hanson fig. 2, 98, 104). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633